Citation Nr: 1632958	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  13-21 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability, to include Intervertebral Disc Syndrome (IVDS) with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel

INTRODUCTION

The Veteran served in active duty from July 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas (Agency of Original Jurisdiction (AOJ)).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran filed a claim for scoliosis in August 2010, indicating that he had been notified of this disability during his discharge examination in July 1967.  The Veteran has since reported that he experiences difficulty when he tries to bend down, twist his back, carry heavy loads, and while standing or sitting for long periods of time.  In his July 1967 Report of Medical Examination, the examiner noted that the Veteran had mild left scoliosis of the spine at T10-L3.

In an April 2013 VA examination and medical opinion, the examiner found that it was less likely than not that the Veteran's current back disability was caused by any in-service injury.  The examiner noted the Veteran's scoliosis upon discharge from service, but found that because the service records did not show any record of back injuries, and that the Veteran did not report any issues with his back until several decades later, the Veteran's current back disability did not result from service.  Instead, the examiner found that the Veteran's current back disability was due to age-related changes of the spine, and that the cause of the Veteran's scoliosis was unknown.

The examiner also opined that the Veteran would not have been service-connected for his scoliosis upon discharge had he filed a claim.  The examiner reasoned that if the Veteran demonstrated back pain that was deemed chronic and recurrent at the time of discharge, he would have received a rating for chronic lumbosacral strain.  The examiner concluded, by stating that the Veteran's imaging films were reflective of age-related changes, and not related to scoliosis, and that he could have degenerative disc disease changes with a straight spine without scoliosis.

Unfortunately, the April 2013 VA examination and opinion is insufficient to provide a basis for determining the Veteran's entitlement to service connection for a back disability.  While the examiner did provide very detailed information regarding the background of IVDS, further development is needed to determine the etiology of the Veteran's back disability.  The opinion did not address the current status of the Veteran's scoliosis, although images of the Veteran's spine from a May 2011 VA examination still reveal mild scoliosis.  Instead, the examiner seemed to rely on the absence of complaints of any back issues to determine that the Veteran's current back disability was age-related, and unrelated to service.  No other explanation, besides the lack of history of complaints of a back disability, was provided to explain why the Veteran's scoliosis could not have caused the Veteran's current back disability.  Furthermore, the examiner's statements about the Veteran receiving a rating for chronic lumbosacral strain if he exhibited chronic and recurrent back pain is not a valid medical reason.

Accordingly, the case is REMANDED for the following action:

1.  Identify and associate any new or additional medical records that have not yet been associated with the claims file.

2.  Forward the claims folder to an orthopedic physician (other than the examiner who performed the April 2013 VA examination) and obtain a medical opinion to determine the etiology of the Veteran's current back disability.  The need for examination of the Veteran is left to the discretion of the examiner.  

After reviewing the claims folder, the examiner is asked to opine on the following questions: 

   a) Is there any evidence (or medical principle) that renders it undebatable from a medical standpoint that the Veteran's scoliosis noted at separation pre-existed service?  If so, please identify such evidence (or cite to the appropriate medical literature).  Is scoliosis a congenital or developmental defect (that cannot increase in severity), or can it be acquired?  Please cite to the factual data that support the response, and also to any factual data in the record that render it undebatable from a medical standpoint that the Veteran's scoliosis did not increase in severity during service;
 
   b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current thoracolumbar spine disability (other than scoliosis) had its onset in service or is related to his service, to include his military duties carrying 80 pounds of combat gear in the field and heavy lifting duties during his military service; and
   
   c) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current thoracolumbar spine disability (other than scoliosis) was caused, or aggravated by his scoliosis noted in service?

The physician is asked to include an explanation of rationale for all opinions offered, with citation to supporting factual data, as indicated.  The explanation of rationale must reflect consideration of the Veteran's testimony during his May 2016 hearing which the Board finds to be credible.  The examiner is advised that the lack of medical documentation concerning complaints and treatment for back pain in service is consistent with the circumstances of his war zone service where medical facilities were not readily available.

For purposes of the opinion being sought, the examiner should specifically address the July 1967 Report of Medical Examination noting the Veteran's mild left scoliosis of the spine at T-10 and L-3 and the May 2011 VA examination that notes the Veteran has mild scoliosis.  

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

4.  Following the development directed above, readjudicate the Veteran's claim.  If the claim remains denied, issue a Supplemental Statement of the Case (SSOC) addressing the issue.  The Veteran and his representative should be given an opportunity to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

